STATE OF MICHIGAN

                            COURT OF APPEALS



GREATER FAITH TRANSITIONS, INC.,                                     UNPUBLISHED
                                                                     May 31, 2018
               Plaintiff-Appellant,

v                                                                    No. 338916
                                                                     Washtenaw Circuit Court
YPSILANTI COMMUNITY SCHOOLS,                                         LC No. 17-000220-CH

               Defendant-Appellee.


Before: MURRAY, C.J., and SERVITTO and BOONSTRA, JJ.

PER CURIAM.

        Plaintiff appeals as of right the order granting defendant’s motion for summary
disposition pursuant to MCR 2.116(C)(8), dismissing plaintiff’s amended complaint with
prejudice, and dissolving the previously entered preliminary injunction. We affirm.

        On August 13, 2013, plaintiff and defendant entered into a lease with option to purchase
a property in Ypsilanti owned by defendant. The parties intended the lease to be effective until
August 31, 2018. Under the lease terms, plaintiff was required to make monthly rent payments
and to pay for all utility bills, including water bills. According to plaintiff, it had attempted to
enforce its option to purchase the property in a text to defendant on February 2, 2017, that stated:
“I tried to call you to make you aware of the fact that we’re buying the church this year.” On
February 13, 2017, defendant sent to plaintiff a letter from its attorney and a Notice to Quit
Termination of Tenancy, claiming that plaintiff was in default of the lease for repeated failure to
pay water bills. Plaintiff admitted to minor delays in the past payments of water bills but
claimed that, as of February 13, 2017, it was current on its water bill payments and its monthly
rent payments.

         Plaintiff alleged in its amended complaint that defendant’s prospective eviction action
against plaintiff would breach the lease because plaintiff would be deprived of the opportunity to
cure any defaults during the term of the lease and thus to be able to exercise its option to
purchase. Plaintiff further requested a preliminary injunction to prevent defendant from
initiating summary proceedings in the district court because defendant’s Notice to Quit was
deficient and because defendant’s termination of the tenancy was intended primarily as a penalty
for plaintiff’s attempt to enforce its option to purchase under the lease.

        On April 19, 2017, the circuit court filed an order granting in part and denying in part
plaintiff’s motion for a preliminary injunction. Per the order, defendant was prohibited from
                                                -1-
taking physical possession of the property until further order of the circuit court but was free to
commence summary proceedings and pursue final judgment in the district court.

        Defendant thereafter filed a motion for summary disposition pursuant to MCR
2.116(C)(8), requesting that the circuit court dismiss plaintiff’s amended complaint with
prejudice and dissolve the preliminary injunction. Defendant asserted that plaintiff’s complaint
stated, at best, potential defense to a not-yet-filed eviction action rather than causes of action.
The trial court granted defendant’s motion for summary disposition, dismissed plaintiff’s
amended complaint with prejudice, and vacated the preliminary injunction.

        Plaintiff first argues on appeal that the trial court erred in dismissing its breach of
contract claim. “This Court reviews de novo the grant or denial of summary disposition.”
Hoffner v Lanctoe, 492 Mich. 450, 459; 821 NW2d 88 (2012). Summary disposition under MCR
2.116(C)(8) is appropriate when “[t]he opposing party has failed to state a claim on which relief
can be granted.” “A motion brought under subrule (C)(8) tests the legal sufficiency of the
complaint solely on the basis of the pleadings.” Dalley v Dykema Gossett, 287 Mich. App. 296,
304; 788 NW2d 679 (2010). “A party may not support a motion under subrule (C)(8) with
documentary evidence such as affidavits, depositions, or admissions.” Id. at 305. “All well-
pleaded factual allegations are accepted as true and construed in a light most favorable to the
nonmovant.” Maiden v Rozwood, 461 Mich. 109, 119; 597 NW2d 817 (1999). “However, the
mere statement of a pleader’s conclusions, unsupported by allegations of fact, will not suffice to
state a cause of action.” ETT Ambulance Serv Corp v Rockford Ambulance, Inc, 204 Mich. App.
392, 395; 516 NW2d 498 (1994). “A motion under MCR 2.116(C)(8) may be granted only
where the claims alleged are so clearly unenforceable as a matter of law that no factual
development could possibly justify recovery.” Maiden, 461 Mich. at 119 (quotation marks and
citation omitted).

       Plaintiff’s specific cause of action in its complaint was “breach of contract/promissory
estoppel.” On appeal, however, plaintiff only argues that it stated a valid claim for breach of
contract. “A party asserting a breach of contract must establish by a preponderance of the
evidence that (1) there was a contract (2) which the other party breached (3) thereby resulting in
damages to the party claiming breach.” Miller-Davis Co v Ahrens Const, Inc, 495 Mich. 161,
178; 848 NW2d 95 (2014).

        Neither party disputes that there was a valid contract. Plaintiff has not properly alleged,
though, that defendant breached the contract. Plaintiff claims that “Defendant’s improper use of
summary proceedings to evict Plaintiff from the leased premises will breach the parties’ Lease
with Option to Purchase because Plaintiff will be deprived of its right to cure any defaults during
the term of the Lease (i.e., through August 31, 2018) so that Plaintiff can exercise its option to
purchase thereunder.” However, to sustain a breach of contract claim, plaintiff must show that
“the other party breached” the contract, not that it “will breach” the contract. Miller-Davis, 495
Mich. at 178 (emphasis added).

        In addition to failing to allege a breach of the contract, plaintiff also failed to plead that it
had suffered damages, as required to sustain a breach of contract action. See id. “The party
asserting a breach of contract has the burden of proving its damages with reasonable certainty,


                                                  -2-
and may recover only those damages that are the direct, natural, and proximate result of the
breach.” Alan Custom Homes, Inc v Krol, 256 Mich. App. 505, 512; 667 NW2d 379 (2003).

        In this case, plaintiff claimed in the amended complaint that it suffered damages because
“it will be deprived of its right to cure any defaults during the term of the Lease (i.e., through
August 31, 2018).” However, potential future damages, such as the possibility of losing the right
to cure defaults, is not sufficient to plead damages. This Court held in Doe v Henry Ford Health
System, 308 Mich. App. 592, 602; 865 NW2d 915 (2014), that claimed damages that are
“hypothetical,” “speculative,” or “depend entirely on the occurrence of multiple contingencies
which might or might not occur at some point in the future” cannot support a breach of contract
claim.

       Furthermore, the trial court granted summary disposition because it found that the breach
of contract claim was not ripe for review. This Court has affirmed a trial court’s grant of
summary disposition to a defendant when the trial court determined that the plaintiff’s breach of
contract claim was not ripe for adjudication because actual damages to the plaintiff were “only
‘hypothetical’ in nature.” Van Buren Charter Twp v Visteon Corp, 319 Mich. App. 538, 542; 904
NW2d 192 (2017). Thus, as plaintiff’s damages remain hypothetical at this point, the trial court
was correct in granting summary disposition to plaintiff. See id.

        Plaintiff next argues that the trial court erred in denying plaintiff further injunctive relief.
“A trial court’s decision whether to grant or deny injunctive relief is reviewed for an abuse of
discretion.” Bank v Mich Ed Ass’n-NEA, 315 Mich. App. 496, 500; 892 NW2d 1 (2016). “A trial
court does not abuse its discretion when its decision falls within the range of principled
outcomes.” Rock v Crocker, 499 Mich. 247, 255; 884 NW2d 227 (2016).

        Because we have concluded that plaintiff failed to properly allege a cause of action for
breach of contract, plaintiff’s claim for injunctive relief necessarily fails. An injunction is an
equitable remedy rather than an independent cause of action. Terlecki v Stewart, 278 Mich. App.
644, 663; 754 NW2d 899 (2008). “It is not the remedy that supports the cause of action, but
rather the cause of action that supports a remedy.” Id. (quotation marks and citations omitted).
Thus, without a cause of action, injunctive relief is not warranted, and the trial court did not
abuse its discretion in denying plaintiff further injunctive relief. See id.

       Affirmed.



                                                               /s/ Christopher M. Murray
                                                               /s/ Deborah A. Servitto
                                                               /s/ Mark T. Boonstra




                                                  -3-